Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 17 May 1771
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, May 17. 1771
It is long since I have had the Pleasure of hearing from you. I hope your Health continues, and that your valuable Life will be long preserved.
This will be presented to you by Mr. Smith, a young American Gentleman, of liberal Education and excellent Character, who is desirous of seeing your fine Country, the first in Europe, before he returns to his own. As he will be quite a Stranger, your Advice and Countenance will be of Use to him, which I therefore pray you to afford him on Occasion, and I beg Leave to recommend him to your Civilities.
I hope your good Brothers are well. Please to present my Compliments to them.
Sir John Pringle and I frequently recollect together, with Pleasure, the many agreeable Hours, we pass’d in your Company at Paris. He has his Health much better this Year than for some Years past; and bids me whenever I write, to remember him to you most respectfully. With the greatest Esteem, I have the Honour to be, Dear Sir, Your most obedient and most humble Servant
B Franklin
M. Le Roy
